Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Berberich on 1/21/21.

Amend the claims dated 1/14/21 as follows: 

AMEND claim 1: in the last line, after --the surface area of the first electrode-- ADD --in contact with the aerosol-forming substrate of the storage portion-- so it reads --the surface area of the first electrode in contact with the aerosol-forming substrate of the storage portion--

CANCEL claims 5, 7, and 8

AMEND claim 14: in the last line, after --the surface area of the first electrode-- ADD --in contact with the aerosol-forming substrate stored in the liquid storage portion-- so it reads --
AMEND claim 15: in the last line, after --the surface area of the first electrode-- ADD --in contact with the aerosol-forming substrate stored in the liquid storage portion-- so it reads --the surface area of the first electrode in contact with the aerosol-forming substrate stored in the liquid storage portion--

AMEND claim 16: in the last line, after --the surface area of the first electrode-- ADD --in contact with the liquid aerosol-forming substrate of the storage portion-- so it reads --the surface area of the first electrode in contact with the liquid aerosol-forming substrate of the storage portion--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Allowability of claims 1-4, 6, and 9-16 is indicated because the closest prior art of record Kaufman) fails to disclose, teach, or fairly suggest the storage portion being in contact with a wick, and the control system configured to (or method step of, in the case of claim 16) determining an amount of the aerosol-forming substrate held in the storage portion based on measured electrical quantity information. While secondary references Thorens and Stapleford were cited to teach these limitations in the Office Action dated 10/19/20, none of Kaufman, Thorens, or Stapleford teaches the control system configured to/method step of calculating a surface area of the first electrode in contact with the aerosol-forming substrate based on the measured electrical .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/ERIN E MCGRATH/Examiner, Art Unit 3761